Citation Nr: 9930776	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for service-connected cyclothymia with intermittent explosive 
disorder, on appeal from the initial grant of service 
connection.  

2.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for concentration 
problems, including as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to January 
1985 and from December 1985 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for cyclothymia with intermittent explosive 
disorder was granted with assignment of a 10 percent 
disability evaluation and service connection was denied for 
joint pain, concentration problems, and headaches due to 
undiagnosed illness.  

The issue of whether each of the veteran's claims is well 
grounded is deferred pending completion of the development 
requested in this REMAND.


REMAND

In his substantive appeal, dated in September 1998, the 
veteran indicated that he sought either a hearing before a 
Member of the Board sitting at a local VA office or a 
videoconference hearing before a Member of the Board.  A 
review of his claim folder reveals that neither a hearing has 
been scheduled nor a withdrawal of the veteran's request has 
been received.  Accordingly, due process concerns require 
that he be afforded the opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should request that the veteran 
indicate whether he seeks a hearing 
before a Member of the Board sitting at 
the RO or before a Member of the Board by 
means of a videoconference hearing.  If 
he still desires a hearing, the RO should 
schedule him for such hearing in 
accordance with applicable law.

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











